Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed 5/17/2022 has been entered.

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered and are moot in view of the new grounds of rejection presented herein.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050193076 to Flury. 
Regarding claim 3, 
Flury teaches a non-transitory computer readable medium including at least computer program code for limiting text messages, said computer readable medium comprising: 
computer program code for setting throttle data applicable to electronic messages subsequently sent to a recipient user from one or more potential senders, the throttle data being capable of being set by the recipient user and applicable to at least electronic messages from a corresponding one of the one or more potential senders that are directed to the recipient user (¶ 66, 53-57, 60-65, recipients set throttle data corresponding to senders); 

computer program code for storing the throttle data that has been set by the recipient user, the throttle data indicating restrictions on electronic messages that are based on a predetermined quantity of messages per unit time (¶ 66, 53-57, 60-65, storage and application of throttle data used to control the number of messages over a period of time); 

computer program code for receiving an electronic message from a given sender, the electronic message being for and directed to a recipient user (abstract, ¶ 48-49); 

computer program code for accessing the stored throttle data applicable to the electronic message from the given sender, the stored throttle data being accessed having been previously set by the recipient user via the computer program code for setting throttle data and the stored throttle data also being applicable to at least electronic messages from the given sender that are directed to the recipient user (¶ 66, 53-57, 60-65, recipients set throttle data corresponding to senders); 

computer program code for determining whether sending or delivery of the electronic message should be deferred based on the stored throttle data associated with the given sender, the stored throttle data being set by the recipient user and applicable to at least electronic messages from the given sender that are directed to the recipient user (¶ 66, 53-57, 60-65, recipients set throttle data corresponding to senders); and 

computer program code for deferring sending or delivery of the electronic message from the given sender to a recipient user electronic device if the determining determines that the electronic message should be deferred, wherein the recipient user electronic device is associated with the recipient user, and wherein the computer program code for determining determines that sending or delivery of the electronic message to the recipient user electronic device should be deferred based on the stored throttle data associated with the given sender (abstract, ¶ 47, 66), and 

wherein at least a portion of the stored throttle data is configured to cause deferral based at least in part on content or context of messages received from the given sender to the recipient user (¶ 82, based on context of messages).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445